
	
		I
		112th CONGRESS
		2d Session
		H. R. 4360
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2012
			Mr. Murphy of
			 Connecticut (for himself and Mr. Larson
			 of Connecticut) introduced the following bill; which was referred
			 to the Committee on Natural
			 Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate
		  certain segments of the Farmington River and Salmon Brook in the State of
		  Connecticut as components of the National Wild and Scenic Rivers System, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lower Farmington River and Salmon
			 Brook Wild and Scenic River Act.
		2.FindingsThe Congress finds that—
			(1)the Lower
			 Farmington River and Salmon Brook Study Act of 2005 (Public Law 109–370)
			 authorized the study of the Farmington River downstream from the segment
			 designated as a recreational river by section 3(a)(156) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1277(a)(156)) to its confluence with the Connecticut
			 River, and the segment of the Salmon Brook including its main stem and east and
			 west branches for potential inclusion in the National Wild and Scenic Rivers
			 System;
			(2)the studied
			 segments of the Lower Farmington River and Salmon Brook support natural,
			 cultural, and recreational resources of exceptional significance to the
			 citizens of Connecticut and the Nation;
			(3)concurrently with
			 the preparation of the study, the Lower Farmington River and Salmon Brook Wild
			 and Scenic Study Committee prepared the Lower Farmington River and Salmon Brook
			 Management Plan, June 2011, that establishes objectives, standards, and action
			 programs that will ensure the long-term protection of the outstanding values of
			 the river segments without Federal management of affected lands not owned by
			 the United States;
			(4)the Lower
			 Farmington River and Salmon Brook Wild and Scenic Study Committee has voted in
			 favor of Wild and Scenic River designation for the river segments, and has
			 included this recommendation as an integral part of the management plan;
			(5)there is strong
			 local support for the protection of the Lower Farmington River and Salmon
			 Brook, including votes of support for Wild and Scenic designation from the
			 governing bodies of all ten communities abutting the study area;
			(6)the State of
			 Connecticut General Assembly has endorsed the designation of the Lower
			 Farmington River and Salmon Brook as components of the National Wild and Scenic
			 Rivers System (Public Act 08–37); and
			(7)the Rainbow Dam
			 and Reservoir are located entirely outside of the river segment designated by
			 section 3 of this Act, and, based on the findings of the study of the Lower
			 Farmington River pursuant to Public Law 109–370, operation of this
			 hydroelectric project (including associated transmission lines and other
			 project works) is compatible with the designation made by section 3 of this
			 Act.
			3.DesignationSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following new
			 paragraph:
			
				(__)Lower
				farmington river and salmon brook, ConnecticutSegments of the
				main stem and its tributary, Salmon Brook, totaling approximately 62 miles, to
				be administered by the Secretary of the Interior as follows:
					(A)The approximately 27.2 mile segment of the
				Farmington River beginning 0.2 miles below the tailrace of the Lower
				Collinsville Dam and extending to the site of the Spoonville Dam in Bloomfield
				and East Granby as a recreational river.
					(B)The approximately 8.1-mile segment of the
				Farmington River extending from 0.5 miles below the Rainbow Dam to the
				confluence with the Connecticut River in Windsor as a recreational
				river.
					(C)The approximately 2.4-mile segment of the
				main stem of Salmon Brook extending from the confluence of the East and West
				Branches to the confluence with the Farmington River as a recreational
				river.
					(D)The approximately 12.6-mile segment of the
				West Branch of Salmon Brook extending from its headwaters in Hartland,
				Connecticut to its confluence with the East Branch of Salmon Brook as a
				recreational river.
					(E)The approximately 11.4-mile segment of the
				East Branch of Salmon Brook extending from the Massachusetts-Connecticut State
				line to the confluence with the West Branch of Salmon Brook as a recreational
				river.
					.
		4.Management
			(a)In
			 generalThe river segments
			 designated by section 3 shall be managed in accordance with the management plan
			 and such amendments to the management plan as the Secretary determines are
			 consistent with this Act. The management plan shall be deemed to satisfy the
			 requirements for a comprehensive management plan pursuant to section 3(d) of
			 the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)).
			(b)CommitteeThe
			 Secretary shall coordinate the management responsibilities of the Secretary
			 under this Act with the Lower Farmington River and Salmon Brook Wild and Scenic
			 Committee, as specified in the management plan.
			(c)Cooperative
			 agreements
				(1)In
			 generalIn order to provide for the long-term protection,
			 preservation, and enhancement of the river segment designated by section 3 of
			 this Act, the Secretary is authorized to enter into cooperative agreements
			 pursuant to sections 10(e) and 11(b)(1) of the Wild and Scenic Rivers Act
			 with—
					(A)the State of
			 Connecticut;
					(B)the towns of Avon, Bloomfield, Burlington,
			 East Granby, Farmington, Granby, Hartland, Simsbury, and Windsor in
			 Connecticut; and
					(C)appropriate local
			 planning and environmental organizations.
					(2)ConsistencyAll
			 cooperative agreements provided for under this Act shall be consistent with the
			 management plan and may include provisions for financial or other assistance
			 from the United States.
				(d)Land
			 management
				(1)Zoning
			 ordinancesFor the purposes
			 of the segments designated in section 3, the zoning ordinances adopted by the
			 towns in Avon, Bloomfield, Burlington, East Granby, Farmington, Granby,
			 Hartland, Simsbury, and Windsor in Connecticut, including provisions for
			 conservation of floodplains, wetlands and watercourses associated with the
			 segments, shall be deemed to satisfy the standards and requirements of section
			 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)).
				(2)Acquisition of
			 landThe provisions of section 6(c) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1277(c)) that prohibit Federal acquisition of lands by
			 condemnation shall apply to the segments designated in section 3 of this Act.
			 The authority of the Secretary to acquire lands for the purposes of the
			 segments designated in section 3 of this Act shall be limited to acquisition by
			 donation or acquisition with the consent of the owner of the lands, and shall
			 be subject to the additional criteria set forth in the management plan.
				(e)Rainbow
			 damThe designation made by section 3 shall not be construed
			 to—
				(1)prohibit the
			 potential future licensing or relicensing of the Rainbow Dam and Reservoir
			 (including associated transmission lines and other project works) by the
			 Federal Energy Regulatory Commission as a federally licensed hydroelectric
			 generation project under the Federal Power Act; or
				(2)affect the operations of a hydroelectric
			 facility at Rainbow Dam and Reservoir.
				(f)Relation to
			 National Park SystemNotwithstanding section 10(c) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1281(c)), the Lower Farmington River shall not
			 be administered as part of the National Park System or be subject to
			 regulations which govern the National Park System.
			5.Farmington River,
			 Connecticut, designation revisionSection 3(a)(156) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(a)) is amended in the first sentence—
			(1)by striking
			 14-mile and inserting 15.1-mile; and
			(2)by striking
			 to the downstream end of the New Hartford-Canton, Connecticut town
			 line and inserting to the confluence with the Nepaug
			 River.
			6.DefinitionsFor the purposes of this Act:
			(1)Management
			 planThe term
			 management plan means the management plan referred to in section
			 2(3).
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			
